Title: From David Humphreys to John Pray, 7 July 1781
From: Humphreys, David
To: Pray, John


                  
                     Head Quarters Dobb’s Ferry July 7th 1781
                  
                  The Commander in Cheif, directs that the three new Whale Boats built at Wappings Creek under the Superintendance of Mr Sheaf, should be made use of as Guard Boats—Captain Pray will apply to Major General McDougal for the same, or if Genl McDougal has sent them to the Orders of Major Darby—Majr Darby will be pleased to deliver these three Boats to Capt. Pray, on his Order—Should they already be appropriated to any other service, they are notwithstanding to be taken for the beforementioned purpose & others to be substituted in their Room if necessary.
                  
                     D. Humphrys
                     Aide De Camp
                  
               